Title: To Benjamin Franklin from William Hodgson, 26 August 1782
From: Hodgson, William
To: Franklin, Benjamin


Dear sir
London 26 August 1782
Not having any thing particular to Communicate I have deferred too long paying my tribute of thanks for the Civilities I recd from you during my short stay at Paris— I saw the Minister soon after my Return, who was much upon the Fish to know why I paid you a Visit, I turned it off, by saying we had a long Acc’t to settle & that I flatterred myself my Visit had not been alltogether fruitless as I had endeavoured & I hoped with some Success, to convince you that his Lordship was fully resolved to grant American Independence, of the Truth of which most Men entertained great Doubts, he said I did right—& that alltho the Commission for that purpose had not been expedited, yet the Copy had, & the Commission itself shou’d be sent as soon as the Chancellor returned to Town, all which I hope will be carried into execution— If in the course of this Business any thing shou’d occurr which may require a fuller Conversation with his Lordship than perhaps can be obtained from the Gentleman at Paris, I shall be happy in being employed & you may depend upon my Zeal & discretion & you will oblige me much by a hint of Information how things go on.
I have sent the 4 Boxes of pepper Mint drops to Shelburne house which I hope you will receive Safe & I have made application for another Cartel Vessell to carry what American Prisoners have been collected since the last Sailed—with those who were left behind sick the No. is about 130—& I am promised that they shall be sent away as soon as a Vessell can be procured for the purpose— If you have any Dispatches to send I can forward them by some of the Officers that go & perhaps it may be a safe & eligible mode of Conveyance— I have given Directions to Mr Wren to pay a weekly allowance to the Prisoners 1 s., to Officers & 6 p. to Men. I am with the greatest Respect Dr sir Yours most sincerely
William Hodgson
I wrote to Digges pursuant to what we settled but he has not given any Answer, nor do I expect he will—
